Title: From Thomas Jefferson to Robert Smith, 15 January 1808
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Th:J. to mr Smith. 
                     Jan. 15. 08.
                  
                  To the letter from mr Davy of the Committee of the Chamber of commerce of Philadelphia (which I now return you) I think you may say in answer that you had communicated it to the President & were authorised to say, that the government of the US. have no present views of forming new harbours for the reception of their vessels of war: that under the authority, & with the means, lately given by the legislature to the Executive, it is intended to furnish means of defence, by land & by water, to the several harbors of the US. in proportion to their importance & local circumstances: that all the points to be defended are not yet definitively decided on; but that in reviewing them, the harbor proposed by the chamber of commerce to be formed near Lewes town will be considered, and will have a just participation in the provisions for protection, in the first place according to it’s present circumstances, & hereafter according to any new importance which shall have been given it by being made a place of greater resort for merchant vessels.   Affectionate salutations. 
               